Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are presented for examination.
This action is in response to amendment filed on 11/9/2022.
 
The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-14, filed on 11/09/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.  
Updated rejection is provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maki Suzuki, JP2010287030A, hereinafter Suzuki, in view of Ishizaki Takeshi, JP-H08212041A, hereinafter Takeshi, and in further view of Yang et al., US Publication Number 2019/0090124, hereinafter Yang.
Referring to claim 7, Suzuki discloses a method for sharing data (abstract, to provide a distribution system for a content, allowing sharing of a use history of the content distributed from a server device between users connected via an identical relay device), comprising: 
transmitting, by a first node (the sharing node), a sharing state confirmation (paragraph [0041][0042], sharing permission) and a sharing mode message to a network server (sharing setting and sharing permission are registered in advance), wherein the sharing mode message comprises a sharing mode (sharing permission setting) of the first node (paragraph [0040]-[0042], the sharing mode/permission setting associated with the predetermined sharing node/account is registered in advance in the server by the sharing node); 
receiving a data transmission message from the network server, wherein the data transmission message comprises a destination address , and the destination address is determined based on the sharing mode of the first node (paragraph [0040], in the setting that the connection is made directly between the user terminals by point-to-point communication, the direct connection would requires the requester’s address to be received at the sharing device in order for the connection to be established); and 
transmitting sharing data to the destination address (paragraph [0042], the requested content is distributed to the requesting device); and 
wherein the sharing data comprises video data and audio data, where the video data comprising screen image (paragraph [0020], video, image and audio data);
Suzuki does not explicitly teach the screen image data that cannot be directly operated on a screen.
Takeshi teaches that the shared-displayed image cannot be operated as a copy on the shared display/screen ([0002][0003], send the inoperable image displayed on the screen to the other party, where the copy cannot be operated by mouse or keyboard).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate inoperable image on the shared screen into Suzuki because Suzuki discloses a system display the shared content, and Takeshi suggested the shared content cannot be directly operated on the screen.
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki to protect the shared content from undesired operation.
Furthermore, Suzuki and Takeshi do not explicitly teach wherein the sharing state confirmation is obtained in responsive to a querying message sent to the network server from the second node.
Yang teaches the primary device querying for the usage information about share number (sharing state) on the secondary device and managing the sharing sate of the shared number on the secondary device ([0161], the primary device 100 is further configured to query, through the cloud server, the usage information about the shared number on the secondary device 300, or/and manage the sharing state of the shared number on the secondary device. Managing the sharing state includes: pausing, resuming or cancelling the sharing of the shared number on the secondary device).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of having a user querying for the sharing state of the sharing resource of Wilde into Suzuki and Takeshi, because Suzuki and Takeshi discloses a system to share content to the requestor based on the sharing state of the resource, and Yang suggests to query the sharing state for further control.
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki and Takeshi to obtain sharing state of the resource in advance, in order to assist user to make subsequent action with the obtained state.
Referring to claim 8, Suzuki in view of Takeshi and Yang, discloses the method according to claim 7, wherein the sharing mode comprises a one to one sharing mode, a group sharing mode or a public sharing mode (paragraph [0040], “the connection may be made directly between the user terminals by point-to-point communication without going through the access point” corresponds to “one to one sharing mode”, and paragraph [0040]-[0042], the sharing mode/permission setting is registered in advance in the server).
Referring to claim 9, Suzuki in view of Takeshi and Yang, discloses the method according to claim 8, wherein if the sharing mode of the first node is a one to one sharing mode, the destination address in the data transmission message is an address of a second node (paragraph [0040]-[0042], sharing permission setting (one to one sharing mode) allows the requesting node to be connected to the sharing node, and the addresses must be used in order for the connection to be established between the first and second node). 
Referring to claim 10, Suzuki in view of Takeshi and Yang, discloses the method according to claim 8, wherein if the sharing mode of the first node is a group sharing mode or a public sharing mode, the destination address in the data transmission message is an address of the network server (paragraph [0042], when the content is stored in the server, the destination for the connection is the network server).
Claims 1-3, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable Suzuki, in view of Cota-Robles et al., US Publication Number 2016/0125016, hereinafter Cota, and in further view of Yang.
Referring to claim 1, Suzuki discloses a method for sharing data (abstract, to provide a distribution system for a content, allowing sharing of a use history of the content distributed from a server device between users connected via an identical relay device), comprising: 
receiving, by a network server (server 104/501), a sharing request message (content sharing request) from a second node (from a requesting node 101)(paragraph [0040], user A sends a content sharing request to server 104) responsive to the first node being in a sharing state (paragraph [0042], sharing permission setting content may be registered in advance on the server device 104, and the sharing request is processed by the server device, and the sharing request is notified to the requesting node 101),  wherein the sharing request message comprises an account of a first node which provides sharing data (paragraph [0040], the request is generated based on selected content shared by another node/user B/account of user B); 
obtaining a sharing record (the sharing permission settings) of the first node (terminal of the user sharing the content) based on the account of the first node (in order for users to share content in a distributed network via a server, accounts associated with the users must exist), wherein the sharing record is stored in the network server (paragraph [0040], the requested content is stored in the content DB 502 of the server device 104 and the sharing permission setting for the content is registered/stored in advance on the server device 104 side, the requested content is held); 
identifying a sharing mode of the first node based on the sharing record (paragraph [0040], “here, if the requested content is stored in the content DB 502 of the server apparatus 104 and the sharing permission setting for the content is registered in advance on the server device 104 end", where it is apparent that the sharing permission setting is a sharing record of the user's AV terminal retaining the content that has been requested to be shared, which is obtained and stored on the server device 104. Thus, the above corresponds to the concept of "obtaining a sharing record of the second node ... wherein the sharing record is stored in the network server" in claim 1 regardless of whether it is "based on the account of the second node"); and 
transmitting a reply message to the second node based on the sharing mode of the first node (paragraph [0042], "if the content is stored in the user individual area of the content DB 502 of the server device 104, the setting content of sharing permission may be registered in advance on the server device 104 end. In this case, as described above, the sharing request signal is processed by the server device 104, and the sharing permission/prohibition notification is sent to the AV terminal 101 of the requesting user, and if the sharing is permitted, the requested content is distributed", where the sharing permission/prohibition notification is considered to be sent to the AV terminal 101 of the requesting user based on the setting content of sharing permission, which corresponds to the concept of "transmitting a reply message to the first node based on the sharing mode of the second node”).
Suzuki does not explicitly teach receiving, by a network server, a querying message to determine whether a first node is in sharing state.
Cota teaches identify a first plurality of storage devices based on their corresponding sharing states and whether or not they are accessible by a host device (paragraph [0037][0056], claim 18, manage server is able to determined if storage devices are accessible based on their sharing states).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the concept to have the server checking the sharing state of the storage device to determine its accessibility of Cota into Suzuki because Suzuki discloses a system to share content among devices via a server and Cota suggests the server is able to determine the accessibility of the storage by checking the device’s sharing state.
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki to ensure device accessibility prior to actual content retrieval.
Furthermore, Suzuki and Cota do not explicitly teach receiving a querying message from a second node to determine whether the sharing resource is in a sharing state.
Yang teaches the primary device querying for the usage information about share number (sharing state) on the secondary device and managing the sharing sate of the shared number on the secondary device ([0161], the primary device 100 is further configured to query, through the cloud server, the usage information about the shared number on the secondary device 300, or/and manage the sharing state of the shared number on the secondary device. Managing the sharing state includes: pausing, resuming or cancelling the sharing of the shared number on the secondary device).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of having a user querying for the sharing state of the sharing resource of Wilde into Suzuki and Takeshi, because Suzuki and Takeshi discloses a system to share content to the requestor based on the sharing state of the resource, and Yang suggests to query the sharing state for further control.
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki and Takeshi to obtain sharing state of the resource in advance, in order to assist user to make subsequent action with the obtained state.
Referring to claim 2, Suzuki in view of Cota and Yang, discloses the method according to claim 1, wherein the sharing mode comprises a one to one sharing mode, a group sharing mode or a public sharing mode (paragraph [0040], “the connection may be made directly between the user terminals by point-to-point communication without going through the access point” corresponds to “one to one sharing mode”, and paragraph [0040]-[0042], the sharing mode/permission setting is registered in advance in the server).
Referring to claim 3, Suzuki in view of Cota and Yang, discloses the method according to claim 2, wherein if the sharing mode of the first node is a one to one sharing mode, the sharing record of the first node further comprises a predetermined account (paragraph [0040]-[0042], the sharing mode/permission setting associated with the predetermined sharing node/account is registered in advance in the server), and the method further comprises: comparing an account of the second node with the predetermined account; and if the account of the second node is the same as the predetermined account, transmitting an address of the first node to the second node (paragraph [0040]-[0042], sharing permission allows the requesting node to be connected to the second node (corresponds to receiving the address of the second node) to receive the sharing content).
Referring to claim 11, the claims encompass a broader scope of the invention as that of the claim 1.   Therefore, claim 11 is rejected on the same ground as the claim 1.
Referring to claim 12, Suzuki in view of Cota and Yang, discloses the method according to claim 11, wherein the sharing mode comprises a one to one sharing mode, a group sharing mode or a public sharing mode (paragraph [0040], “the connection may be made directly between the user terminals by point-to-point communication without going through the access point” corresponds to “one to one sharing mode”, and paragraph [0040]-[0042], the sharing mode/permission setting is registered in advance in the server).
Referring to claim 13, Suzuki in view of Cota and Yang, discloses the method according to claim 12, wherein if the sharing mode of the second node is a one to one sharing mode, the first node receives the sharing data from the second node (paragraph [0042], sharing data can be received from the sharing device).
Referring to claim 14, Suzuki in view of Cota and Yang, discloses the method according to claim 12, wherein if the sharing mode of the second node is a group sharing mode or a public sharing mode, the first node receives the sharing data from the network server (paragraph [0042], sharing data can be received from the server).
Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Cota and Yang and in further view of Li et al., US Patent Publication Number 2016/0381324, hereinafter Li.
Referring to claim 4, Suzuki in view of Cota and Yang, discloses the method according to claim 2, wherein if the sharing mode of the second node is a group sharing mode, transmitting the sharing data of the second node to the first node (paragraph [0040]-[0042]). Suzuki does not explicitly teaches the sharing record of the second node further comprises an account list, and identifying whether the account list comprises an account of the first node; and if the account list comprises the account of the first node, transmitting the sharing data of the second node to the first node.
Li discloses wherein if the sharing mode of the second node is a group sharing mode, the sharing record of the second node further comprises an account list (access permission list)(figure 3, step 304), and the method further comprises: identifying whether the account list comprises an account of the first node; and if the account list comprises the account of the first node, transmitting the sharing data of the second node to the first node (figure 3, [0025]-[0029], access permission list stored on the server is provided to determine if the share content is permitted to be accessed by the requester).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the access permission list of Li into Suzuki because both Suzuki and Li discloses inventions to share content via a server upon sharing request, and Li further suggests a permission list to permit the authorized account to receive shared content. 
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki to enhance security by providing content only to the authorized users as suggested by Li.  
Referring to claim 6, Suzuki in view of Suzuki and Yang discloses the method according to claim 1.  Suzuki does not explicitly teach the sharing data are compressed to stream media data.  
Li teaches the shared data are compressed to stream media data (paragraph [0004]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the feature of compressing the shared media for transmission of Li into Suzuki because both Suzuki and Li discloses transmitting share media content among network nodes.
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki to facilitate data transmission by compressing the transmitted data.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Suzuki, in view of Cota, and Yang, and in further view of Ishizaki Takeshi, JP-H08212041A, hereinafter Takeshi.
Referring to claim 5, Suzuki in view of Cota and Yang, discloses the invention as described in claim 1, Suzuki further discloses wherein the sharing data comprises video data and audio data, where the video data comprising screen image (paragraph [0020], video, image and audio data);
Suzuki does not explicitly teach the screen image data that cannot be directly operated on a screen.
Takeshi teaches that the shared-displayed image cannot be operated as a copy on the shared display/screen ([0002][0003], send the inoperable image displayed on the screen to the other party, where the copy cannot be operated by mouse or keyboard).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate inoperable image on the shared screen into Suzuki because Suzuki discloses a system display the shared content, and Takeshi suggested the shared content cannot be directly operated on the screen.
A person with ordinary skill in the art would have been motivated to make the modification to Suzuki to protect the shared content from undesired operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992. The examiner can normally be reached M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
November 25, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447